Citation Nr: 1636947	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-40 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1977 to January 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

When this case was last before the Board in April 2014, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

In its April 2014 remand, the Board noted that the Veteran was last afforded a VA examination relating to his service-connected lower back disability in June 2010.  Because the Veteran and his representative contended that his condition had worsened since that time, the Board remanded the case for a more contemporaneous examination.

In a letter dated May 10, 2014, and sent to the Veteran's address in Carlsbad, California, the Appeals Management Center (AMC) in Washington, D.C., informed the Veteran it had requested that a VA medical facility schedule him for an examination.  The letter stated that the medical facility would notify him of the date, time, and place of the examination.

A subsequent "Exam Inquiry" document shows that a June 5, 2014, examination was scheduled at the San Diego VA Medical Center (VAMC), but was cancelled when the Veteran failed to report.  Telephone calls to the Veteran and his wife in October 2014 failed to determine the Veteran's location.

In this regard, the Board notes that August 2014 social worker notes from the San Diego VAMC document the Veteran's report that he had been homeless since August 2013.  The Veteran was provided education regarding various housing resources, and a September 2014 note shows he was scheduled to be evaluated for federal housing benefits for homeless veterans on November 20, 2014, at a separate location in San Diego.

The Board notes that in March 2015, March 2016, and April 2016, VA sent letters to the Veteran's Carlsbad, California, address regarding entitlement to a clothing allowance benefit, but each correspondence was returned as undeliverable with the notation "no authorization to receive mail for this addressee."  The Board notes, however, that previously, in October 2014, the AMC sent other correspondence to the same address, which was not returned to VA as undeliverable.

The above timeline is significant because the record shows that although the Veteran reported he was homeless since August 2013, he successfully corresponded with VA using his Carlsbad, California address until March 2015.  Notably, however, while VA scheduled the Veteran for a June 2014 examination at the San Diego VAMC, no correspondence appears in the record notifying the Veteran of the date, time, or place of the scheduled examination, even though there was no indication the Veteran's address was invalid at that time.

The Board notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Indeed, the consequences for failure to report for a VA examination without good cause may include the denial of a veteran's claim.  See 38 C.F.R. §§ 3.158, 3.655 (2016).  However, under the circumstances described above, the Board finds that good cause has been shown for the Veteran's failure to report to his June 2014 VA examination.  Specifically, the record does not show the Veteran was ever received notice of the date, time, and location of the examination.  As such, a remand is warranted in order to afford the Veteran an additional examination following further attempts to determine his current address, or otherwise contact him, to notify him of the date, time, and place of the examination.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all necessary development to determine the Veteran's current address or means of contact.  In this regard, it should be noted the Veteran discussed applying for federal housing benefits with a San Diego VAMC social worker in September 2014, and that as of October 2014, the telephone number on file for his wife was valid.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the current severity of his service-connected lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  He must be notified that the consequences for failure to report for a VA examination without good cause may include a denial of his claim.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the record showing that notice scheduling the examination was sent to the Veteran's last known address or that other appropriate efforts were made to notify him of the time, place, and location of the examination.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




